Rumsey, J. (concurring)
I concur in the result reached by Mr. Justice Ingraham in this case and generally in the law as stated therein, but I cannot concur in that portion of the opinion in which it is suggested that where the action is brought to restrain an illegal official act, and it appears that the act had been consummated before the injunction was obtained, there would be no cause of action. I do not think that the act should be so limited, nor is it necessary in this to decide that question. The statute authorizes an action to prevent an illegal official act. It is not limited in terms to a contemplated illegal act, and I can conceive of cases where the illegal act may have been done, so far as the officers of a municipal corporation are concerned, and yet the consequences of it may be such that a taxpayer’s action might be necessary to prevent the evil effect of such consequences, although they did not amount to a waste or injury of the property of the town. There is nothing in the statute, either expressly or by fair implication, which precludes the court, in a proper case, from granting a mandatory injunction requiring the undoing of an official act which has been completed, if the welfare of the municipal corporation requires that it be done. It is not necessary in this case to limit the construction of the act in the regard mentioned or to pass upon that question, and, therefore, I do not concur with so much of the opinion as lays down the law in that regard.
Van Brunt, P. J., and Patterson, J., concurred.
Judgment affirmed, with costs.